DETAILED ACTION
Information Disclosure Statement
	The Examiner wishes to make the following US Patents, Publications, or other English equivalents of references cited the Information Disclosure Statement filed on 11/25/2021 of record:
WO 0041673 = US 5993854; and
JP 2015171781 = No US or English Equivalents. 
	Of the above, the following references were not supplied in any of the Information Disclosure Statements submitted by the Applicant and, therefore, are cited in the attached PTO-892 to be made of record:
US 5993854; and 
An English translation of JP 2015171781's written description. 

Allowable Subject Matter
After examining the relevant disclosures of the IDS filed on 11/25/2021, the application remains allowable. 
Claim 1 is allowed because the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at a method of three-dimensionally printing a printed part comprising: 1) printing selected regions of a layer of polymer particles with an ink containing first dopant particles selected from photoluminescent particles, dielectric particles, magnetic particles, ceramic particles, and semi-conductor particles dispersed in a liquid carrier; 2) coating selected areas of the layer of polymer particles with an inkjet fusing composition having a fusing agent which absorbs electromagnetic radiation to product; 3) exposing the layer to heat to heat and fuse the selected areas to heat  to form a fused polymer layer comprising the 
Stated more simply, the prior art fails to make obvious coating the layer with a binder over both regions containing the claimed first dopant and other regions of the layer where the dopant is absent and curing the same such that the fused area contains portions with the dopant and portions without the dopant.
JP 2015171781 (of record) (reference being made to the attached machine translation) is the closest prior art of record (see Figures 1 and 2 and Figures 13–15). This reference teaches forming the entity portion of three-dimensional molded article by providing multiple types of ink to the area of three-dimensional molded article. A virtual image formation pattern is formed using at least one sort of virtual image formation ink as the ink. The information that is not seen by observer when direct observation of three-dimensional molded article is performed is given to the observer when three-dimensional molded article is observed using the lens assembly provided with lens bodies. The relevant specific teachings are as follows:
1) a layer of build material (Figure 1, P111; ¶272);
2) using a first inkjet print head to print—in a distinct region—a first inkjet dopant composition  (P12A in Figures 1 and 2 and P16A in Figure 13) which contains a photo luminescent dopant particles (¶389–396) dispersed in a binder solution that is cured/fused by exposure to electromagnetic radiation (¶202–204, ¶244 and ¶392–393); 
3) using a second inkjet print head to print—in a non-overlapping, mutually exclusive, region— an inkjet fusing composition ( P12B in Figures 1 and 2 and P16B in Figure 13) which contains a fusing agent to absorb electromagnetic radiation and is also cured/fused by exposure to electromagnetic radiation (202–204, ¶244).

It would not have been obvious to modify the above to arrive at printing the selected area of the build material with the inkjet fusing composition over both the dopant and non-dopant region because the dopant is already dispersed with its own binding composition having its own fusing agent (¶389–396). 
SANO PG Publication No. 20060290032 (of record) teaches all of claim 1 (see rejection of claims 1 and 3 under 35 U.S.C. 102(a)(1) as being anticipated by SANO PG Publication No. 20060290032 in the Final Rejection mailed on 06/18/2021) except SANO fails to disclose wherein the first dopant particles are selected from photoluminescent particles, dielectric particles, magnetic particles, ceramic particles, and semi-conductor particles. 
One of ordinary skill in the art would not have incorporated the teachings of SANO into JP 2015171781 to arrive at the claimed limitations because, again, JP 2015171781's dopant is already dispersed with its own binding composition having its own fusing agent (¶389–396). Conversely, it would not have been obvious to start with SANO and incorporate the teachings of JP 2015171781 into SANO to arrive at the deficient limitations without impermissible hindsite because JP 2015171781's dopant is already dispersed with its own binding composition having its own fusing agent (¶389–396). 
conductive resin or pigment" which make it "possible to form a circuit pattern"). However, the claims were previously amended specifically to overcome this reference prior to the first Notice of Allowance. 
US 20110217544 (of record) is relevant. While the this reference discloses relevant methods of plastic molding (see ¶63), US 20110217544 fails to disclose a method of 3-dimensional printing a printed part comprising printing and inkjet dopant composition at selected location on a layer of a build material comprising polymer particles as understood by one of ordinary skill in the art when reading the claims in light of the Applicant’s specification. 
US Patent No. 6363606 (of record) discloses the use of a polymer powder (3:33–41) and, separately, the use of a two binder systems (5:255–54). However, where two binders are used (with either a dielectric and or metallic dopant) the powder is not disclosed as being a polymer powder (see 5:30–38’s “Preferably, powder 62 is a mixture of ceramic or cermet powder and metallic powder that is near the percolation threshold. That is, powder 62 borders on being classified as a conducting material, but nevertheless remains an insulator in its current state. Typically, the mixture will be comprised of at least 10% by volume of the ceramic powder and at least 10% by volume of the metallic powder.”)
US Patent No. 7365129 (of record) has a good discussion of using polymer powders at various mixes and components but doesn't disclose the use of two binding solutions. Further, it expressly states that the liquid binder penetrates gaps in the powder material and reacts with the powder particles to create a layer bound in two dimensions (claims 10 and 11).

US 20100032935 (of record) teaches using photo luminescent particles (¶25) in various ink binders to prevent counterfeiting of documents (¶31). However, this is outside the field of endeavor. 
A subsequent search failed to return to reference which would remedy the above deficiencies. 
Therefore, claim 1 is allowed because the prior art fails to make obvious coating the layer with a binder over both regions containing the claimed first dopant and other regions of the layer where the dopant is absent and curing the same such that the fused area contains portions with the dopant and portions without the dopant, i.e. " fusing polymer particles at the selected areas of the layer of build material to form a fused polymer layer comprising the first dopant, wherein the selected areas of the layer of build material include areas of the layer of build material that have not been printed with the first inkjet dopant composition."
Claims 5-13 and 16 are allowed for the same reasons via their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.C./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743